Name: Commission Regulation (EC) No 1500/98 of 14 July 1998 establishing projected regional reference amounts and the value of the advance payments to be made to producers of soya beans, rapeseed and sunflower seed for the 1998/99 marketing year
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: nan

 EN Official Journal of the European Communities 15. 7. 98L 198/6 COMMISSION REGULATION (EC) No 1500/98 of 14 July 1998 establishing projected regional reference amounts and the value of the advance payments to be made to producers of soya beans, rapeseed and sunflower seed for the 1998/99 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ- cers of certain arable crops (1), as last amended by Regula- tion (EC) No 2309/97 (2), and in particular Article 12 thereof, Whereas Article 5(1)(c) of Regulation (EEC) No 1765/92 specifies that the Commission is to establish a projected regional reference amount for each region identified in a Member States regionalisation plan on the basis of a comparison between the cereal or oilseed yield for that region and the Communitys average cereal or oilseed yield; Whereas Article 11(2) of Regulation (EEC) No 1765/92 specifies that producers who apply for an oilseeds compensatory payment are entitled to an advance payment of no more than 50 % of the appropriate projected regional reference amount; whereas, however, the estimated area under oilseeds for the 1998 harvest and the expected prices for the 1998/99 marketing year suggest that if, as is likely, the penalty applied in 1997/98 is carried over, the level of the advance payment fixed at 50 % of the projected regional reference amount is liable to exceed the final reference amount; whereas the projected amounts of the penalty applied in 1997/98 should be reduced and the advance payment should be set at 50 % of the projected regional amounts thus adjusted; Whereas the Joint Management Committee for Cereals, Oils and Fats and Dried Fodder has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION: Article 1 1. A short explanation is given in Annex I of how the projected regional reference amounts referred to in Article 5(3) of Regulation (EEC) No 1765/92 are calculated. 2. The projected regional reference amounts for the 1998/99 marketing year shall be as given in Annex II. Article 2 The advance payments to be made to producers of oilseeds under Article 11(2) of Regulation (EEC) No 1765/ 92 for the 1998/99 marketing year shall be equal to 50 % of the appropriate projected regional reference amount given in Annex II. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 12. (2) OJ L 321, 22. 11. 1997, p. 3. EN Official Journal of the European Communities15. 7. 98 L 198/7 ANNEX I How the projected regional reference amounts for oilseed producers in the 1998/99 marketing year are calculated The projected regional reference amounts have been calculated in accordance with Article 5(1)(c) of Regulation (EEC) No 1765/92. The Commission has calculated these amounts on the basis of the information supplied by the Member States under Article 3(2) of the above Regulation and according to whether the Member States have opted for a comparison of yields based on cereals or oilseeds under Article 5(1)(c). The projected regional reference amounts for 1998/99 are given in Annex II. EN Official Journal of the European Communities 15. 7. 98L 198/8 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) ANNEX II PROJECTED REGIONAL REFERENCE AMOUNTS Ã¯ £ § 1998/99 BelgiÃ «/Belgique: Polders/Polders Oilseeds 2,40 440,85 Leemstreek/Limoneuse Oilseeds 3,31 608,00 Zandleemstreek/Sablo-limoneuse Oilseeds 3,12 573,10 Condroz/Condroz Oilseeds 3,07 563,92 Weidestreek/HerbagÃ ¨re Oilseeds 3,03 556,57 Zandstreek/Sablonneuse Oilseeds 2,85 523,51 Kempen/Campine Oilseeds 2,72 499,63 Famenne/Famenne Oilseeds 2,97 545,55 Fagnes/Fagnes Oilseeds 3,15 578,61 Ardennen/Ardenne Oilseeds 2,99 549,22 Jurastreek/Jurassique Oilseeds 3,38 620,86 Hen. Kempen/Campine-HennuyÃ ¨re Cereals 6,44 606,90 Hoge Ardennen/Haute Ardenne Cereals 3,77 355,28 Danmark: Oilseeds 2,70 495,95 Deutschland: Schleswig-Holstein Oilseeds 3,380 620,86 Hamburg Oilseeds 3,070 563,92 Bremen Oilseeds 3,130 574,94 Niedersachsen Ã¯ £ § Regionen 1-9 Oilseeds 3,060 562,08 Ã¯ £ § Region 10 Oilseeds 3,440 631,88 Nordrhein-Westfalen Oilseeds 3,110 571,26 Hessen Oilseeds 3,100 569,43 Rheinland-Pfalz Oilseeds 2,850 523,51 Baden-WÃ ¼rttemberg Oilseeds 2,970 545,55 Bayern Oilseeds 3,180 584,12 Saarland Oilseeds 2,700 495,95 Berlin Oilseeds 2,680 492,28 Brandenburg Ã¯ £ § Region 1 Oilseeds 3,440 631,88 Ã¯ £ § Region 2 Oilseeds 2,680 492,28 Mecklenburg-Vorpommern Oilseeds 3,440 631,88 Sachsen Oilseeds 2,960 543,71 Sachsen-Anhalt Oilseeds 2,670 490,44 ThÃ ¼ringen Oilseeds 2,870 527,18 Ellada: Region 1 Oilseeds 1,900 347,05 Region 2 Oilseeds 2,200 401,85 EspaÃ ±a: Secano 1 Cereals 0,900 84,82 2 Cereals 1,200 113,09 3 Cereals 1,500 141,36 4 Cereals 1,800 169,63 5 Cereals 2,000 188,48 6 Cereals 2,200 207,33 7 Cereals 2,500 235,60 8 Cereals 2,700 254,45 EN Official Journal of the European Communities15. 7. 98 L 198/9 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) 9 Cereals 3,200 301,57 10 Cereals 3,700 348,68 11 Cereals 4,100 386,38 RegadÃ ­o 1 Cereals 3,000 282,72 2 Cereals 3,100 292,14 3 Cereals 3,200 301,57 4 Cereals 3,400 320,41 5 Cereals 3,500 329,84 6 Cereals 3,600 339,26 7 Cereals 3,700 348,68 8 Cereals 3,800 358,11 9 Cereals 3,900 367,53 10 Cereals 4,000 376,96 11 Cereals 4,100 386,38 12 Cereals 4,200 395,80 13 Cereals 4,300 405,23 14 Cereals 4,400 414,65 15 Cereals 4,500 424,08 16 Cereals 4,600 433,50 17 Cereals 4,700 442,92 18 Cereals 4,800 452,35 19 Cereals 4,900 461,77 20 Cereals 5,000 471,20 21 Cereals 5,100 480,62 22 Cereals 5,200 490,04 23 Cereals 5,300 499,47 24 Cereals 5,400 508,89 25 Cereals 5,500 518,32 26 Cereals 5,700 537,16 27 Cereals 5,800 546,59 28 Cereals 5,900 556,01 29 Cereals 6,100 574,86 30 Cereals 6,200 584,28 31 Cereals 6,300 593,71 32 Cereals 6,400 603,13 33 Cereals 6,600 621,98 34 Cereals 7,100 669,10 35 Cereals 8,200 772,76 36 Cereals 8,300 782,18 France: Zone I Soja Ã¯ £ § Non irriguÃ © Cereals 5,930 542,69 Ã¯ £ § IrriguÃ © Cereals 8,120 743,11 Colza/Tournesol Cereals 6,023 551,20 Zone II Soja Ã¯ £ § Non irriguÃ © Cereals 4,680 428,29 Ã¯ £ § IrriguÃ © Cereals 8,770 802,59 Colza/Tournesol Cereals 5,554 508,28 Ireland: Oilseeds 3,300 585,86 Italia: Torino montagna interna Cereals 2,224 188,15 Torino collina interna Oilseeds 3,612 595,60 Torino pianura Oilseeds 4,399 725,37 Vercelli-Biella montagna interna Cereals 4,853 410,56 EN Official Journal of the European Communities 15. 7. 98L 198/10 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Vercelli-Biella collina interna Oilseeds 4,233 698,00 Vercelli-Biella pianura Oilseeds 4,826 795,78 Novara-Verbano-Cuseo-oss. montagna interna Cereals 3,731 315,64 Novara-Verbano-Cuseo-oss. collina interna Oilseeds 3,744 617,37 Novara pianura Oilseeds 4,488 740,05 Cuneo montagna interna Oilseeds 3,762 620,34 Cuneo collina interna Oilseeds 3,877 639,30 Cuneo pianura Oilseeds 4,187 690,42 Asti collina interna Oilseeds 3,254 536,57 Asti pianura Oilseeds 3,409 562,13 Alessandria montagna interna Oilseeds 3,550 585,38 Alessandria collina interna Oilseeds 3,384 558,01 Alessandria pianura Oilseeds 3,359 553,88 Aosta montagna interna Cereals 2,328 196,95 Varese montagna interna Oilseeds 3,950 651,34 Varese collina interna Oilseeds 3,437 566,75 Varese pianura Oilseeds 3,244 534,92 Como-Lecco subz. 1 montagna interna Cereals 6,652 562,75 Como-Lecco subz. 1 collina interna Oilseeds 3,541 583,89 Como pianura Oilseeds 4,167 687,12 Sondrio montagna interna Cereals 4,793 405,48 Milano collina interna Oilseeds 4,349 717,13 Milano-Lodi pianura Oilseeds 4,662 768,74 Bergamo-Lecco subz. 2 montagna interna Cereals 3,817 322,91 Bergamo-Lecco subz. 2 collina interna Oilseeds 4,375 721,42 Bergamo pianura Oilseeds 5,000 824,48 Brescia montagna interna Cereals 5,469 462,67 Brescia collina interna Oilseeds 5,000 824,48 Brescia pianura Oilseeds 5,000 824,48 Pavia montagna interna Oilseeds 3,377 556,85 Pavia collina interna Oilseeds 3,578 590,00 Pavia pianura Oilseeds 4,194 691,57 Cremona pianura Oilseeds 4,737 781,11 Mantova collina interna Oilseeds 4,620 761,82 Mantova pianura Oilseeds 5,000 824,48 Bolzano montagna interna Cereals 1,848 156,34 Trento montagna interna Cereals 4,374 370,03 Verona montagna interna Oilseeds 5,000 824,48 Verona collina interna Oilseeds 4,715 777,48 Verona pianura Oilseeds 4,972 819,86 Vicenza montagna interna Oilseeds 4,439 731,97 Vicenza collina interna Oilseeds 5,000 824,48 Vicenza pianura Oilseeds 4,817 794,30 Belluno montagna interna Oilseeds 3,499 576,97 Treviso collina interna Oilseeds 4,422 729,17 Treviso pianura Oilseeds 4,640 765,11 Venezia pianura Oilseeds 4,688 773,03 Padova collina interna Oilseeds 4,044 666,84 Padova pianura Oilseeds 4,300 709,05 Rovigo pianura Oilseeds 4,502 742,36 Udine montagna interna Cereals 4,320 365,47 Udine collina interna Oilseeds 4,159 685,80 Udine pianura Oilseeds 4,552 750,60 Gorizia collina interna Oilseeds 4,049 667,66 Gorizia pianura Oilseeds 4,517 744,83 Trieste pianura Cereals 4,879 412,76 EN Official Journal of the European Communities15. 7. 98 L 198/11 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Pordenone montagna interna Oilseeds 3,012 496,66 Pordenone collina interna Oilseeds 3,570 588,68 Pordenone pianura Oilseeds 4,150 684,32 Imperia montagna interna Cereals 3,372 285,27 Imperia collina interna Cereals 3,372 285,27 Imperia collina litoranea Cereals 3,372 285,27 Savona montagna interna Cereals 3,372 285,27 Savona montagna litoranea Cereals 3,372 285,27 Savona collina interna Cereals 3,372 285,27 Savona collina litoranea Cereals 3,372 285,27 Genova montagna interna Cereals 3,372 285,27 Genova montagna litoranea Cereals 3,372 285,27 Genova collina interna Cereals 3,372 285,27 Genova collina litoranea Cereals 3,372 285,77 La Spezia montagna interna Cereals 3,372 285,27 La Spezia collina interna Cereals 3,372 285,27 La Spezia collina litoranea Cereals 3,372 285,27 Piacenza montagna interna Cereals 3,676 310,98 Piacenza collina interna Oilseeds 3,607 594,78 Piacenza pianura Oilseeds 3,895 642,27 Parma montagna interna Oilseeds 3,631 598,73 Parma collina interna Oilseeds 3,693 608,96 Parma pianura Oilseeds 3,808 627,92 Reggio-Emilia montagna interna Cereals 3,188 269,70 Reggio-Emilia collina interna Oilseeds 2,989 492,87 Reggio-Emilia pianura Oilseeds 4,124 680,03 Modena montagna interna Cereals 3,834 324,35 Modena collina interna Oilseeds 3,599 593,46 Modena pianura Oilseeds 4,209 694,04 Bologna montagna interna Cereals 4,360 368,85 Bologna collina interna Oilseeds 3,277 540,36 Bologna pianura Oilseeds 3,890 641,44 Ferrara pianura Oilseeds 4,590 756,87 Ravenna collina interna Oilseeds 3,366 555,04 Ravenna pianura Oilseeds 3,644 600,88 ForlÃ ¬-montagna interna Cereals 2,828 239,24 ForlÃ ¬-Rimini collina interna Oilseeds 3,190 526,02 ForlÃ ¬-Rimini collina litoranea Oilseeds 3,125 515,30 ForlÃ ¬-Rimini pianura Oilseeds 3,426 564,93 Massa-Carrara montagna interna Cereals 5,659 478,74 Massa-Carrara montagna litoranea Cereals 7,970 674,25 Massa-Carrara collina interna Cereals 5,952 503,53 Lucca montagna litoranea Cereals 5,320 450,06 Lucca montagna interna Cereals 3,437 290,76 Lucca pianura Oilseeds 3,135 516,95 Pistoia montagna interna Oilseeds 3,536 583,07 Pistoia collina interna Oilseeds 3,495 576,31 Firenze-Prato montagna interna Oilseeds 2,971 489,90 Firenze-Prato collina interna Oilseeds 2,695 444,39 Firenze pianura Oilseeds 2,873 473,74 Livorno collina litoranea Oilseeds 3,089 509,36 Pisa collina interna Oilseeds 2,850 469,95 Pisa collina litoranea Oilseeds 2,848 469,62 Pisa pianura Oilseeds 2,947 485,95 Arezzo montagna interna Oilseeds 2,967 489,24 Arezzo collina interna Oilseeds 2,816 464,35 EN Official Journal of the European Communities 15. 7. 98L 198/12 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Siena montagna interna Oilseeds 2,560 422,13 Siena collina interna Oilseeds 3,027 499,14 Grosseto montagna interna Oilseeds 2,478 408,61 Grosseto collina interna Oilseeds 3,013 496,83 Grosseto collina litoranea Oilseeds 2,961 488,26 Grosseto pianura Oilseeds 3,040 501,28 Perugia montagna interna Oilseeds 2,964 488,75 Perugia collina interna Oilseeds 3,003 495,18 Terni montagna interna Oilseeds 3,837 632,70 Terni collina interna Oilseeds 3,103 511,67 Pesaro-Urbino montagna interna Oilseeds 2,979 491,22 Pesaro-Urbino collina interna Oilseeds 3,005 495,51 Pesaro-Urbino coll. litoranea Oilseeds 3,066 505,57 Ancona montagna interna Oilseeds 3,099 511,01 Ancona collina interna Oilseeds 3,122 514,80 Ancona collina litoranea Oilseeds 3,160 521,07 Macerata montagna interna Oilseeds 3,075 507,05 Macerata collina interna Oilseeds 3,218 530,63 Macerata collina litoranea Oilseeds 3,207 528,82 Ascoli Piceno montagna interna Cereals 3,446 291,53 Ascoli Piceno collina interna Oilseeds 3,054 503,59 Ascoli Piceno coll. litoranea Oilseeds 3,067 505,73 Viterbo collina interna Oilseeds 3,027 499,14 Viterbo pianura Oilseeds 3,239 534,10 Rieti montagna interna Oilseeds 3,352 552,73 Rieti collina interna Oilseeds 3,186 525,36 Roma montagna interna Oilseeds 3,016 497,32 Roma collina interna Oilseeds 3,114 513,48 Roma collina litoranea Oilseeds 3,138 517,44 Roma pianura Oilseeds 3,133 516,62 Latina montagna interna Oilseeds 2,662 438,95 Latina collina interna Oilseeds 3,637 599,72 Latina collina litoranea Cereals 4,697 397,36 Latina pianura Oilseeds 3,398 560,31 Frosinone montagna interna Oilseeds 2,401 395,91 Frosinone collina interna Oilseeds 3,305 544,98 LAquila montagna interna Oilseeds 3,038 500,95 Teramo montagna interna Oilseeds 2,849 469,79 Teramo collina interna Oilseeds 3,003 495,18 Teramo collina litoranea Oilseeds 3,104 511,84 Pescara montagna interna Cereals 3,323 281,12 Pescara collina interna Oilseeds 2,976 490,73 Pescara collina litoranea Oilseeds 3,108 512,49 Chieti montagna interna Cereals 2,443 206,67 Chieti collina interna Oilseeds 2,850 469,95 Chieti collina litoranea Oilseeds 3,098 510,85 Campobasso montagna interna Oilseeds 2,875 474,07 Campobasso collina interna Oilseeds 2,981 491,55 Campobasso collina litoranea Oilseeds 2,983 491,88 Isernia montagna interna Cereals 3,005 254,22 Isernia collina interna Cereals 3,788 320,46 Caserta montagna interna Oilseeds 4,000 659,58 Caserta collina interna Oilseeds 2,712 447,20 Caserta collina litoranea Oilseeds 3,237 533,77 Caserta pianura Oilseeds 3,176 523,71 Benevento collina interna Oilseeds 2,763 455,61 EN Official Journal of the European Communities15. 7. 98 L 198/13 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Benevento montagna interna Oilseeds 2,941 484,96 Napoli collina interna Oilseeds 3,560 587,03 Napoli collina litoranea Cereals 5,316 449,73 Napoli pianura Cereals 8,209 694,47 Avellino montagna interna Oilseeds 2,901 478,36 Avellino collina interna Cereals 3,809 322,24 Salerno montagna interna Cereals 1,842 155,83 Salerno collina interna Oilseeds 3,760 620,01 Salerno collina litoranea Cereals 2,087 176,56 Salerno pianura Oilseeds 3,656 602,86 Foggia montagna interna Oilseeds 2,898 477,87 Foggia collina interna Oilseeds 2,897 477,70 Foggia collina litoranea Cereals 2,485 210,23 Foggia pianura Oilseeds 2,901 478,36 Bari collina interna Oilseeds 2,916 480,83 Bari pianura Cereals 1,535 129,86 Taranto collina litoranea Oilseeds 3,121 514,64 Taranto pianura Oilseeds 2,783 458,90 Brindisi collina litoranea Cereals 1,154 97,63 Brindisi pianura Oilseeds 3,970 654,63 Lecce pianura Oilseeds 3,637 599,72 Potenza montagna interna Cereals 1,611 136,29 Potenza montagna litoranea Cereals 1,601 135,44 Potenza collina interna Oilseeds 2,458 405,31 Matera montagna interna Oilseeds 2,444 403,00 Matera collina interna Oilseeds 2,508 413,56 Matera pianura Oilseeds 2,788 459,73 Cosenza montagna interna Oilseeds 4,000 659,58 Cosenza montagna litoranea Cereals 1,632 138,06 Cosenza collina interna Oilseeds 2,758 454,78 Cosenza collina litoranea Cereals 1,451 122,75 Cosenza pianura Oilseeds 3,185 525,19 Catanzaro-Crotone-Vibo val. mont. int. Oilseeds 3,375 556,52 Catanzaro-Crotone-Vibo val. coll. int. Cereals 2,074 175,46 Catanzaro-Crotone-Vibo val. coll. lit. Cereals 1,861 157,44 Catanzaro-Crotone pianura Cereals 1,664 140,77 Reggio Calabria montagna interna Cereals 1,702 143,99 Reggio Calabria montagna litoranea Cereals 1,612 136,37 Reggio Calabria collina litoranea Cereals 1,697 143,56 Reggio Calabria pianura Cereals 2,678 226,55 Trapani collina interna Cereals 1,706 144,32 Trapani collina litoranea Cereals 1,606 135,87 Trapani pianura Cereals 1,606 135,87 Palermo montagna interna Cereals 1,918 162,26 Palermo montagna litoranea Cereals 1,610 136,20 Palermo collina interna Cereals 1,584 134,00 Palermo collina litoranea Cereals 1,556 131,64 Palermo pianura Cereals 1,507 127,49 Messina montagna interna Cereals 1,278 108,12 Messina montagna litoranea Cereals 1,222 103,38 Messina collina litoranea Cereals 1,289 109,05 Agrigento montagna interna Cereals 1,669 141,19 Agrigento collina interna Cereals 1,512 127,91 Agrigento collina litoranea Cereals 1,333 112,77 Agrigento pianura Cereals 1,667 141,03 Caltanissetta collina interna Cereals 1,333 112,77 EN Official Journal of the European Communities 15. 7. 98L 198/14 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Caltanissetta collina litoranea Cereals 1,080 91,37 Caltanissetta pianura Cereals 1,027 86,88 Enna montagna interna Cereals 1,100 93,06 Enna collina interna Oilseeds 2,397 395,25 Catania montagna interna Oilseeds 2,922 481,82 Catania montagna litoranea Cereals 5,000 422,99 Catania collina interna Oilseeds 2,326 383,55 Catania collina litoranea Oilseeds 2,575 424,61 Catania pianura Oilseeds 2,509 413,72 Ragusa collina interna Cereals 2,200 186,12 Ragusa collina litoranea Cereals 2,584 218,60 Ragusa pianura Cereals 3,590 303,71 Siracusa collina interna Cereals 1,362 115,22 Siracusa collina litoranea Oilseeds 2,700 445,22 Siracusa pianura Oilseeds 2,625 432,85 Sassari montagna interna Cereals 1,750 148,05 Sassari collina interna Cereals 1,667 141,03 Sassari collina litoranea Cereals 1,752 148,22 Sassari pianura Oilseeds 3,999 659,42 Nuoro montagna interna Cereals 1,350 114,21 Nuoro collina interna Cereals 1,536 129,94 Nuoro collina litoranea Cereals 1,772 149,91 Cagliari collina interna Oilseeds 4,000 659,58 Cagliari collina litoranea Oilseeds 4,000 659,58 Cagliari pianura Oilseeds 3,904 643,75 Oristano collina interna Oilseeds 2,991 493,20 Oristano pianura Oilseeds 4,000 659,58 Luxembourg: Oilseeds 2,700 495,95 Nederland: 1 Cereals 7,100 669,10 2 Cereals 5,000 471,20 Ã sterreich: Oilseeds 2,74 503,30 Portugal: Sequeiro S-C.1 Cereals 1,550 146,07 S-C.2 Cereals 1,100 103,66 S-C.3 Cereals 2,150 202,61 S-C.4 Cereals 3,500 329,84 S-C.5 Cereals 2,750 259,16 S-M.1 Cereals 2,000 188,48 S-A.1 Cereals 3,800 358,11 Regadio R-C.1 Cereals 8,500 801,03 R-C.2 Cereals 7,000 659,67 R-C.3 Cereals 4,400 414,65 R-C.4 Cereals 2,400 226,17 R-C.5 Cereals 7,200 678,52 R-C.6 Cereals 5,200 490,04 R-C.7 Cereals 5,800 546,59 R-C.8 Cereals 4,600 433,50 R-C.9 Cereals 3,300 310,99 R-M.1 Cereals 4,400 414,65 EN Official Journal of the European Communities15. 7. 98 L 198/15 Member State Region Reference Yield (t/ha) Projected reference amount (ECU/ha) Suomi: Oilseeds 1,59 292,06 Sverige: Zone 1 Oilseeds 2,674 491,18 Zone 2 Oilseeds 2,259 414,95 Zone 3 Cereals 4,147 390,81 Zone 4 Cereals 3,626 341,71 Zone 5 Cereals 2,875 270,94 United Kingdom: England Oilseeds 3,080 528,30 Wales Oilseeds 3,140 538,59 Northern Ireland Oilseeds 2,920 500,86 Scotland (LFA) Oilseeds 2,840 487,13 Scotland (remainder) Oilseeds 3,450 591,77